     Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 1 of 41 Page ID #:1




 1 TODD M. LANDER (BAR NO. 173031)
     todd.lander@ffslaw.com
 2   MARK B. MIZRAHI (BAR NO. 179384)
     mark.mizrahi@ffslaw.com
 3   FREEMAN, FREEMAN & SMILEY, LLP
     1888 Century Park East, Suite 1500
 4   Los Angeles, California 90067
     Telephone: (310) 255-6100
 5   Facsimile: (310) 255-6200
 6 Attorneys for Plaintiff,
     POCKET SOCKS, INC.
 7
 8                               UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11 POCKET SOCKS, INC., a California            Case No. 2:21-cv-06131
     corporation,
12                                             COMPLAINT FOR:
                    Plaintiff,
13                                             1. FEDERAL TRADEMARK
           vs.                                 INFRINGEMENT (15 U.S.C. §
14                                             1114(1)-(2));
   VIDA ENTERPRISE
15 CORPORATION, a California                   2. FEDERAL TRADEMARK
   corporation; and DOES 1-10, inclusive,      INFRINGEMENT, FALSE
16                                             DESIGNATION OF ORIGIN AND
                    Defendants.                FALSE DESCRIPTION (15 U.S.C. §
17                                             1125);
18
                                               3. COMMON LAW TRADEMARK
                                               INFRINGEMENT;
19                                             4. COMMON LAW TRADE NAME
                                               INFRINGEMENT;
20                                             5. CALIFORNIA COMMON LAW
                                               UNFAIR COMPETITION;
21                                             6. CALIFORNIA STATUTORY
22                                             UNFAIR COMPETITION; AND
                                               7. BREACH OF CONTRACT.
23
                                               DEMAND FOR JURY TRIAL
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /

                                           COMPLAINT
     Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 2 of 41 Page ID #:2




 1               Plaintiff POCKET SOCKS, INC., a California corporation (“Plaintiff”) brings
 2 this action against defendants VIDA ENTERPRISE CORPORATION, a California
 3 corporation (“Vida”), and DOES 1-10 (collectively, “Defendants”) for injunctive
 4 relief and damages under the laws of the United States and the State of California as
 5 follows:
 6                                  JURISDICTION AND VENUE
 7               1.    This action arises under the trademark laws of the United States, 15
 8 U.S.C. §§ 1114 and 1125(a), and under statutory and common law trademark
 9 infringement, tradename infringement, unfair competition, and breach of contract.
10               2.    This Court has jurisdiction under 28 U.S.C. §§ 1331, 1338, and 1367,
11 and 15 U.S.C. §§ 1114, 1116, 1117, 1121, and 1125.
12               3.    Venue lies in this judicial district pursuant to 28 U.S.C. § 1391.
13               4.    This Court has personal jurisdiction over Defendants, as Defendants are
14 doing business in California and this District, including the acts complained of
15 herein, and are subject to the jurisdiction of this Court. In fact, defendant Vida is a
16 California corporation with its principal place of business in this District. In
17 addition, Defendants knowingly infringed on Plaintiff’s trademark rights, knowing
18 that Plaintiff is a California resident, and thereby purposefully directed their
19 activities towards California.
20                                   NATURE OF THE ACTION
21               5.    This is an action for trademark infringement, unfair competition and
22 false designation of origin under the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a),
23 California Bus. & Prof. Code § 17200, et seq., and the common law, and for breach
24 of contract.
25               6.    Plaintiff’s POCKET SOCKS® branded hosiery – representative
26 samples of which are depicted in Exhibit 1 hereto – have gained substantial
27 notoriety in the marketplace. Plaintiff’s POCKET SOCKS® branded hosiery
28 feature highly distinctive and widely recognized design elements, which Plaintiff
     5013319.2
                                                    -2-
                                                COMPLAINT
     Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 3 of 41 Page ID #:3




 1 pioneered and created. Plaintiff markets its POCKET SOCKS® branded hosiery on
 2 social media, at tradeshows, through various retail outlets, including
 3 pocketsocks.com, Etsy.com, and amazon.com, depicting images of its proprietary
 4 POCKET SOCKS® branded hosiery. Plaintiff’s POCKET SOCKS® branded
 5 hosiery have also been featured by and profoundly covered by various media
 6 outlets.
 7               7.    Defendants are intellectual property pirates. Now that Plaintiff’s
 8 POCKET SOCKS® branded hosiery have exploded in popularity, Plaintiff
 9 discovered that Defendants began offering to sell and selling directly competitive
10 products in connection with the identical designation POCKET SOCKS – a
11 trademark that infringes Plaintiff’s registered POCKET SOCKS® trademark. In
12 fact, defendant Vida has continued to offer for sale and sell the Infringing Socks
13 (defined below), despite its written agreements committing to cease such use.
14               8.    Accordingly, to prevent and remediate the rampant consumer confusion
15 and misappropriation of Plaintiff’s POCKET SOCKS® trademark, resulting from
16 Defendants’ unauthorized promotion and sale of the Infringing Socks, and to
17 compensate the Plaintiff for its injuries, Plaintiff seeks immediate and permanent
18 injunctive relief, compensatory damages, disgorgement of Defendants’ profits,
19 statutory damages, punitive damages, Plaintiff’s reasonable attorneys’ fees and
20 expenses, a product recall, and corrective advertising sufficient to address
21 Defendants’ wrongdoing.
22                                           THE PARTIES
23               9.    Pocket Socks, Inc. is a California corporation with its principal place of
24 business located in Vernon, California.
25               10.   On information belief, defendant Vida Enterprise Corporation (“Vida”)
26 is a California corporation with its principal place of business in Los Angeles,
27 California.
28               11.   On information belief, Vida is in the business of manufacturing abroad
     5013319.2
                                                    -3-
                                                COMPLAINT
     Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 4 of 41 Page ID #:4




 1 and importing into the United States, among other things, hosiery – modeled after
 2 Plaintiff’s POCKET SOCKS® branded products – under the identical POCKET
 3 SOCKS trademark (the “Infringing Socks”), representative specimens of which are
 4 attached hereto as Exhibit 2.
 5               12.   The true names and capacities of defendants sued herein as DOES 1-
 6 10, inclusive, are unknown to Plaintiff, who therefore sues said defendants by such
 7 fictitious names. Plaintiff will amend this Complaint to allege their true names and
 8 capacities when the same are ascertained.
 9               13.   Upon information and belief, at all relevant times mentioned in this
10 Complaint, Defendants, and each of them, were acting in concert and active
11 participation with each other in committing the wrongful acts alleged herein, and
12 were the agents of each other and were acting within the scope and authority of that
13 agency and with the knowledge, consent and permission of one another.
14                                     BACKGROUND FACTS
15                        Plaintiff and Its POCKET SOCKS® Trademark
16               14.   Plaintiff is engaged in the business of creating, manufacturing,
17 distributing and selling unique sock designs in connection with Plaintiff’s POCKET
18 SOCKS® trademark. (See, e.g., Exhibit 1.)
19               15.   Plaintiff has been in business for nearly 10 years and in that time has
20 developed a reputation for producing high quality, unique, creative and innovative
21 hosiery that are highly prized in the industry.
22               16.   Plaintiff exerts great efforts to promote and preserve its image identity
23 and the image and identity of its high quality hosiery, including by creating
24 distinctive designs and marks for use on its products and seeking U.S. trademark
25 registrations for such marks and designs, including the POCKET SOCKS®
26 trademark at issue in this Complaint.
27               17.   Indeed, Plaintiff is the sole and exclusive owner of United States
28 Federal Trademark Registration No. 4200363 for the trademark POCKET SOCKS
     5013319.2
                                                    -4-
                                                COMPLAINT
     Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 5 of 41 Page ID #:5




 1 for hosiery. A true and correct copy of the Certificate of Registration for the
 2 POCKET SOCKS trademark registration number 4200363 is attached as Exhibit 3.
 3               18.   Plaintiff is also the sole and exclusive owner of United States Federal
 4 Trademark Registration No. 4414045 for the trademark POCKET SOCKS for
 5 hosiery. A true and correct copy of the Certificate of Registration for the POCKET
 6 SOCKS trademark registration number 4414045 is attached as Exhibit 4.
 7               19.   Since numerous years before Defendants adopted and used Plaintiff’s
 8 POCKET SOCKS trademark, Plaintiff and its predecessor-in-interest have
 9 continuously been promoting and using the POCKET SOCKS® trademark in
10 connection with its branded sock line through social media, television, and other
11 means common to the trade.
12               20.   Plaintiff is the sole owner of all right, title and interest in and to the
13 POCKET SOCKS® trademark and the rights to enforce that trademark. Indeed,
14 Plaintiff acquired all right, title, and interest in the POCKET SOCKS® trademark,
15 together with the goodwill symbolized thereby and the together with all claims for
16 damages by reason of past and future infringement thereof or act of unfair
17 competition relating thereto, with the right to sue for damages, and collect the same
18 for its own use and benefit, and for the use and benefit of its successors, assigns, and
19 legal representatives.
20               21.   Plaintiff sells a broad range of POCKET SOCKS® branded hosiery
21 that comprise, among other things, hosiery with an integrated, zippered storage
22 compartment.
23               22.   Continuously and without interruption, since long before Defendants
24 began selling the Infringing Socks, Plaintiff has expended a great deal of time,
25 effort, and money in the advertising and promotion of its POCKET SOCKS®
26 branded goods. Due to plaintiff’s innovative design, extensive marketing efforts,
27 media coverage, and market penetration, the POCKET SOCKS® trademark has
28 further acquired distinctiveness in the marketplace when applied to hosiery. Indeed,
     5013319.2
                                                      -5-
                                                  COMPLAINT
     Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 6 of 41 Page ID #:6




 1 because of Plaintiff’s extensive promotional activities and widespread display of its
 2 POCKET SOCKS® branded hosiery directed to the public, and as a consequence of
 3 Plaintiff’s fair and honorable dealings with its customers, the relevant consuming
 4 public has come to recognize and associate hosiery bearing the POCKET SOCKS®
 5 trademark as high quality goods connected with or offered by a single source,
 6 Plaintiff. The POCKET SOCKS® trademark has valuable goodwill and consumer
 7 recognition associated with it and has come to symbolize the valuable goodwill and
 8 reputation of Plaintiff.
 9               23.   In addition to being original and inherently distinctive, Plaintiff’s
10 POCKET SOCKS® trademark is widely recognized by consumers as a designator
11 of a single source, thereby acquiring secondary meaning amongst the relevant
12 consumers in the marketplace.
13               24.   In addition to marketing and selling them through numerous retail
14 outlets nationwide, Plaintiff markets and sells its POCKET SOCKS® branded
15 hosiery on its website <pocketsocks.com> featuring dozens of copyright-protected
16 photographs of its hosiery. Copies of representative pages from <pocketsocks.com>
17 are attached as Exhibit 5.
18               25.   Further adding to the secondary meaning acquired by the POCKET
19 SOCKS® trademark in the marketplace, Plaintiff’s POCKET SOCKS® branded
20 hosiery has been featured on numerous high-profile television programs,, including
21 Good Morning America in December 2019, ABC’s Live! With Kelly & Ryan in
22 February 2020, The View in June 2020, Good Morning America in September 2020,
23 Good Morning America again in November 2020, The Kelly Clarkson Show in
24 December 2020, GMA 3 in March 2021, Small Business Spotlight - The View in
25 May 2021, and The View again in June 2021.
26               26.   As a direct result of Plaintiff’s efforts at promoting and building its
27 brand, Plaintiff’s POCKET SOCKS® branded hosiery has exploded in popularity,
28 creating substantial demand for and interest in, and generating enormous goodwill
     5013319.2
                                                     -6-
                                                 COMPLAINT
     Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 7 of 41 Page ID #:7




 1 in, POCKET SOCKS® branded hosiery leading to wide recognition of the
 2 POCKET SOCKS® trademark throughout the United States.
 3               27.   In fact, POCKET SOCKS® branded hosiery are sold through
 4 numerous of retailers including some of the largest retailers in the country,
 5 including, Amazon.com, Etsy, Groupon, Gromets.com, Zulily.com, and select brick-
 6 and-mortar retailers, among numerous other outlets.
 7               28.   Because of POCKET SOCKS® branded hosiery’s success and
 8 popularity, consumers have come to associate Plaintiff’s high-quality hosiery with
 9 the POCKET SOCKS® trademark and, conversely, have come to recognize the
10 POCKET SOCKS® branded hosiery trademark as a designation of source. At the
11 same time, the success of Plaintiff’s POCKET SOCKS® branded goods has
12 attracted many imitators, such as Defendants, as discussed in greater detail below.
13                                  Defendants’ Unlawful Conduct
14               29.   At the outset, none of the defendants to this action is licensed or
15 otherwise authorized by Plaintiff to market or distribute products bearing Plaintiff’s
16 POCKET SOCKS® trademark.
17               30.   Upon information and belief, since approximately late 2019 or early
18 2020, notably well after Plaintiff’s novel POCKET SOCKS® branded hosiery hit
19 the marketplace and Plaintiff established its rights and reputation in its POCKET
20 SOCKS® trademark, Defendants have offered for sale and sold various socks –
21 similar in overall look and feel to Plaintiff’s POCKET SOCKS® branded hosiery –
22 bearing the POCKET SOCKS trademark, a trademark that is identical in sight,
23 sound, and meaning with the POCKET SOCKS® trademark, through Vida’s
24 <angelina.shop> website, Amazon.com, Groupon, and other retail outlets.
25               31.   Defendants have caused the Infringing Socks to enter interstate
26 commerce and/or to be transported or used in interstate commerce, and Plaintiff’s
27 POCKET SOCKS® branded socks and Defendants' Infringing Socks are sold in the
28 same or similar channels of trade to the same or similar classes of customers.
     5013319.2
                                                     -7-
                                                 COMPLAINT
     Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 8 of 41 Page ID #:8




 1               32.   Rather than investing in creating its own designs and identity,
 2 Defendants elected to copy Plaintiff’s concept and, in order to trade off of the
 3 goodwill established in the POCKET SOCKS® trademark, adopted and use the
 4 confusingly similar POCKET SOCKS trademark in connection with the marketing
 5 and sale of the Infringing Socks.
 6               33.   In February 2020, Plaintiff observed the Infringing Socks being offered
 7 for sale on Amazon.com and Vida’s website. On February 20, 2020, Plaintiff sent
 8 written correspondence to defendant Vida demanding that it cease and desist from
 9 further selling the knock-off products.
10               34.   On February 24, 2020, defendant Vida’s attorney responded, in part, by
11 stating as follows:
12               My client will accommodate your request to stop using the term “pocket
13               socks”. On February 20, 2020, they issued an order to recall all Fulfillment
14               By Amazon inventory for products with packaging that uses the term “pocket
15               socks,” which deactivated all related Amazon.com listings. At the same time,
16               my client removed all references to “pocket socks” on its website,
17               www.angelina.shop. Effective as of February 20, 2020, Vida will not sell any
18               goods with packaging that uses the term “pocket socks” and it will
19               discontinue all marketing using the term “pocket socks”. Also, Vida has not
20               apply to register “pocket socks” as a trademark.
21 In follow-up communications and correspondence, Vida’s attorney confirmed these
22 representations to Plaintiff, and further assured Plaintiff that it would be changing
23 the packaging for its socks to remove all references to Pocket Socks. Plaintiff relied
24 on these representations in deciding not to pursue the matter further with defendant
25 Vida. The assurances and agreements made by Vida in favor of Plaintiff shall be
26 referred to herein as the “Forbearance Agreement.”
27               35.   Despite these written assurances, in 2021, Plaintiff discovered that
28 defendant Vida continued to infringe upon Plaintiff’s POCKET SOCKS®
     5013319.2
                                                    -8-
                                                COMPLAINT
     Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 9 of 41 Page ID #:9




 1 trademark by continuing to offer for sale and sell the Infringing Socks, necessitating
 2 this Complaint.
 3               36.   Plaintiff is informed and believes that Defendants, without Plaintiff’s
 4 consent or permission, continue to sell, advertise, promote, display, and distribute,
 5 socks bearing the confusingly similar POCKET SOCKS trademark.
 6               37.   The activities of Defendants in copying, distributing, advertising,
 7 selling, offering for sale and otherwise using the POCKET SOCKS trademark in
 8 connection with the Infringing Socks for directly competitive goods constitutes false
 9 designation of origin regarding sponsorship of those goods and falsely represents to
10 the public that the Infringing Socks originate from the same source as those goods
11 sold in connection with Plaintiff’s POCKET SOCKS® trademark, and/or that the
12 Infringing Socks have been sponsored, approved or licensed by Plaintiff, or are in
13 some way affiliated or connected with Plaintiff. Such activities of Defendants are
14 likely to confuse, mislead, and deceive Defendants' and Plaintiff’s customers,
15 purchasers, and members of the public as to the origin of Defendant’s hosiery
16 bearing the POCKET SOCKS trademark, or to cause such persons to believe that
17 Defendants' Infringing Socks and/or Defendants have been sponsored, approved,
18 authorized, or licensed by Plaintiff or in some way affiliated or connected with
19 Plaintiff, all in violation of, among other things, 15 U.S.C. §§ 1114 and 1125(a).
20               38.   Upon information and belief, the activities of Defendants were done
21 willfully with full knowledge of the falsity of such designations of origin and false
22 descriptions or representations, with the intent to trade on the enormous goodwill
23 Plaintiff has earned in its POCKET SOCKS® trademark, and with the intent to
24 cause confusion, and to mislead and deceive the purchasing public into believing
25 that the Infringing Socks are directly sponsored by, authorized, by, associated with,
26 or originate from Plaintiff.
27               39.   Defendants, by their unauthorized copying and use of a trademark
28 confusingly similar with Plaintiff’s POCKET SOCKS® trademark, have and are
     5013319.2
                                                    -9-
                                                COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 10 of 41 Page ID #:10




 1 engaging in acts of trademark infringement, breach of contract, unfair competition,
 2 unlawful appropriation, unjust enrichment, wrongful deception of the purchasing
 3 public, and unlawful trading on Plaintiff’s good will garnered in its POCKET
 4 SOCKS® trademark. Defendants have damaged the reputation, business and good
 5 will of Plaintiff nationally and in this judicial district.
 6               40.     Upon information and belief, Defendants are currently engaged in such
 7 infringing activities and unless enjoined by the Court will continue such infringing
 8 activities.
 9               41.     Plaintiff has no adequate remedy at law. Thus said activities of
10 Defendants have caused and, if not enjoined, will continue to cause irreparable,
11 immediate and impending harm and damage to Plaintiff’s business, and to the
12 business, business reputation and good will of Plaintiff.
13                                              COUNT ONE
14                     (Federal Trademark Infringement – 15 U.S.C. § 1114(1)-(2))
15                                        (Against All Defendants)
16               42.      Plaintiff repeats and realleges each of the allegations above as if fully
17 set forth herein.
18               43.     Without Plaintiff’s authorization or consent, and having knowledge of
19 Plaintiff’s prior rights in its registered POCKET SOCKS® trademark, Defendants
20 have manufactured, distributed, advertised, offered for sale and sold highly similar
21 socks bearing the identical trademark, POCKET SOCKS, to the consuming public
22 in direct competition with Plaintiff, in or affecting interstate commerce.
23               44.      Defendants have caused a likelihood of confusion, mistake and
24 deception as to the source of origin, sponsorship, authorization, association, or
25 affiliation of Defendants’ goods, such that there is a likelihood that the public will
26 be confused into believing that the products Defendants promote, distribute, and sell
27 are directly sponsored by, associated with, or originate from the same source as
28 Plaintiff’s hosiery sold in connection with its POCKET SOCKS® trademark.
     5013319.2
                                                      -10-
                                                   COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 11 of 41 Page ID #:11




 1               45.   Defendants’ use of the POCKET SOCKS® trademark violates section
 2 32(1) and (2) of the Lanham Act, 15 U.S.C. § 1114(1)-(2), because it constitutes
 3 unauthorized, willful and/or deliberate use in commerce of reproductions,
 4 counterfeits, copies, and/or colorable imitations of Plaintiff’s federally-registered
 5 mark in connection with the sale, offering for sale, distribution, and advertising of
 6 products and services in a manner likely to cause confusion, mistake, and deception.
 7               46.   On information and belief, Defendants’ acts have been willful and
 8 deliberate.
 9               47.   As a direct and proximate result of Defendants’ unlawful conduct,
10 Defendants have misappropriated Plaintiff rights in the POCKET SOCKS®
11 trademark, as well as the goodwill associated therewith, and have diverted sales and
12 profits from Plaintiff to Defendants. Thus, as a direct and proximate result of
13 Defendants’ acts of willful infringement, Plaintiff has suffered damage to its
14 valuable brand and reputation, and other damages in an amount to be proven at trial,
15 including Defendants’ profits and Plaintiff’s lost profits.
16               48.   Defendants’ actions described above have caused and will continue to
17 cause irreparable damage to Plaintiff, unless Defendants are restrained by this Court.
18 Plaintiff has no adequate remedy at law with regard to Defendants’ infringing
19 conduct. Accordingly, Plaintiff is entitled to a preliminary and permanent
20 injunction, pursuant to 15 U.S.C. § 1116, restraining and enjoining Defendants’ and
21 their agents, servants, and employees, and all persons acting thereunder, in concert
22 with, or on their behalf, from using Plaintiff’s POCKET SOCKS® trademark, or
23 any colorable imitation or variation thereof, in connection with the sale and/or
24 marketing of any products.
25               49.   Defendants’ aforesaid acts are exceptional within the meaning of 15
26 U.S.C. § 1117.
27 / / /
28 / / /
     5013319.2
                                                  -11-
                                               COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 12 of 41 Page ID #:12




 1                                         SECOND COUNT
 2 (Trademark Infringement, False Designation of Origin and False Description –
 3                                          15 U.S.C. §1125)
 4                                      (Against All Defendants)
 5               50.   Plaintiff repeats and re-alleges each and every allegation of paragraphs
 6 1 through 49 as though fully set forth herein.
 7               51.   The POCKET SOCKS® trademark is non-functional and highly
 8 distinctive, and has become associated in the public mind with plush toy products of
 9 the highest quality and reputation finding their source in Plaintiff.
10               52.   Plaintiff owns all right, title and interest in and to the POCKET
11 SOCKS® trademark throughout the United States.
12               53.   Without Plaintiff’s authorization or consent, and having knowledge of
13 Plaintiff’s prior rights in the POCKET SOCKS® trademark, Defendants have
14 manufactured, distributed, advertised, offered for sale and sold highly similar socks
15 bearing the identical trademark, POCKET SOCKS, to the consuming public in
16 direct competition with Plaintiff, in or affecting interstate commerce.
17               54.   Defendants have caused a likelihood of confusion, mistake and
18 deception as to the source of origin, sponsorship, authorization, association, or
19 affiliation of Defendants’ goods, such that there is a likelihood that the public will
20 be confused into believing that the products Defendants promote, distribute, and sell
21 are directly sponsored by, associated with, or originate from the same source as
22 Plaintiff’s hosiery sold in connection with the POCKET SOCKS® trademark.
23               55.   Defendants’ acts described above constitute trade mark infringement,
24 false designation of origin, false description, and false representation in violation of
25 15 U.S.C. §1125(a). Such activities are harming Plaintiff’s ability to protect the
26 integrity of its products and the goodwill of its valuable POCKET SOCKS®
27 trademark.
28 / / /
     5013319.2
                                                    -12-
                                                COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 13 of 41 Page ID #:13




 1               56.   As a direct and proximate result of Defendants’ unlawful conduct,
 2 Defendants have misappropriated Plaintiff’s rights in the POCKET SOCKS®
 3 trademark, as well as the goodwill associated therewith, and have diverted sales and
 4 profits from Plaintiff to Defendants. Thus, as a direct and proximate result of
 5 Defendants’ acts of willful infringement, Plaintiff has suffered damage to its
 6 valuable brand and reputation, and other damages in an amount to be proven at trial,
 7 including Defendants’ profits and Plaintiff’s lost profits.
 8               57.   Defendants’ actions described above have caused and will continue to
 9 cause irreparable damage to Plaintiff, unless Defendants are restrained by this Court.
10 Plaintiff has no adequate remedy at law with regard to Defendants’ infringing
11 conduct. Accordingly, Plaintiff is entitled to a preliminary and permanent
12 injunction, pursuant to 15 U.S.C. § 1116, restraining and enjoining Defendants’ and
13 their agents, servants, and employees, and all persons acting thereunder, in concert
14 with, or on their behalf, from using Plaintiff’s POCKET SOCKS® trademark, or
15 any colorable imitation or variation thereof, in connection with the sale and/or
16 marketing of any products.
17               58.   Defendants’ aforesaid acts are exceptional within the meaning of 15
18 U.S.C § 1117.
19                                         THIRD COUNT
20                            (Common Law Trademark Infringement)
21                                      (Against all Defendants)
22               59.   Plaintiff repeats and re-alleges each and every allegation of paragraphs
23 1 through 41 and 51-54 as though fully set forth herein.
24               60.   Defendants have violated Plaintiff’s exclusive common law rights in
25 the POCKET SOCKS® trademark.
26               61.   Plaintiff has continuously used its POCKET SOCKS® trademark to
27 identify its goods in California and elsewhere, and to distinguish them from goods
28
     5013319.2
                                                   -13-
                                                COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 14 of 41 Page ID #:14




 1 of a different origin. As such, Plaintiff has common law rights to the POCKET
 2 SOCKS® trademark.
 3               62.   Defendants’ acts described above constitute trade mark infringement
 4 under the common laws of the United States, including California.
 5               63.   As a direct and proximate result, Plaintiff has suffered injury and harm
 6 and will continue to suffer such harm, including money damages, the amount of
 7 which Plaintiff will prove at trial.
 8               64.   Plaintiff has no adequate remedy at law. Thus said activities of
 9 Defendants have caused, and if not enjoined will continue to cause, irreparable harm
10 and damage to the rights of Plaintiff in its POCKET SOCKS® trademark and to its
11 business reputation and good will.
12               65.   Upon information and belief, Defendants have engaged in their
13 unlawful conduct alleged herein intentionally, maliciously, fraudulently and
14 oppressively entitling Plaintiff to punitive damages in an amount to be determined at
15 trial.
16                                        FOURTH COUNT
17                         (For Common Law Trade Name Infringement)
18                                      (Against All Defendants)
19               66.   Plaintiff repeats and re-alleges each and every allegation of paragraphs
20 1 through 41 as though fully set forth herein.
21               67.   Plaintiff has continuously done business under the corporate and trade
22 name Pocket Socks, Inc. for nearly a decade, since February 2013. Plaintiff has
23 built up valuable goodwill in this corporate and trade name, and it has come to be
24 associated exclusively with Plaintiff’s business by customers and prospective
25 customers of Plaintiff’ goods. Plaintiff is presumed to have the exclusive right to
26 use as a trade name its corporate name under which it registered as well as any
27 confusingly similar trade names. See Corporations Code section 200 and Business
28 & Professions Code section 14415.
     5013319.2
                                                   -14-
                                                COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 15 of 41 Page ID #:15




 1               68.   Plaintiff has also used the trade name “Pocket Socks” for many years
 2 on goods, marketing material, and otherwise, and is generally known as “Pocket
 3 Socks” by consumers and prospective consumers of its goods, giving Plaintiff the
 4 exclusive right to the use of the “Pocket Socks” trade name.
 5               69.   By using the POCKET SOCKS designation in connection with the
 6 Infringing Socks, Defendants are using a name that is identical to or, at a minimum,
 7 substantially and confusingly similar to Plaintiff’s Pocket Socks corporate and trade
 8 name. Defendants’ use of the Pocket Socks name in connection with the Infringing
 9 Socks creates a likelihood that Plaintiff’s customers and potential customers, and the
10 public generally will be confused or misled as to the source of Defendants’
11 Infringing Socks, in that they are likely erroneously to believe that such goods are
12 affiliated with or endorsed by Plaintiff, when in fact they are not.
13               70.   Defendants’ continuing use of the “Pocket Socks” trade name
14 constitutes an infringement and violation of Plaintiff’s rights in its corporate name
15 and trade name.
16               71.   As a direct and proximate result, Plaintiff has suffered injury and harm
17 and will continue to suffer such harm, including money damages, the amount of
18 which Plaintiff will prove at trial.
19               72.   Defendants, unless otherwise restrained, will continue to use the trade
20 name “Pocket Socks” in violation of Plaintiff’s rights. As a result, the public
21 generally will be misled and deceived into believing that Defendants’ Infringing
22 Socks are authorized by and/or affiliated with Plaintiff when they are not, all to the
23 irreparable injury of Plaintiff and its business and goodwill and to the unjust
24 enrichment of Defendants. Plaintiff has no adequate remedy at law, in that it is
25 difficult to ascertain the amount of damages to Plaintiff’s business and goodwill
26 resulting from, among other things the confusion engendered by Defendants’
27 offering for sale and sale of the Infringing Socks.
28 / / /
     5013319.2
                                                   -15-
                                                COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 16 of 41 Page ID #:16




 1                                          FIFTH COUNT
 2                         (California Common Law Unfair Competition)
 3                                      (Against all Defendants)
 4               73.   Plaintiff repeats and re-alleges each and every allegation of paragraphs
 5 1 through 41 and 51-54, 60-62, and 67-70, as though fully set forth herein.
 6               74.   This claim arises under the common law of the State of California
 7 relating to unfair competition.
 8               75.   Defendants’ use of the POCKET SOCKS trademark and tradename in
 9 connection with the Infringing Socks constitute reproductions, copies and colorable
10 imitations of Plaintiff’s POCKET SOCKS® trademark and tradename, and
11 constitutes unfair competition, and is likely to cause confusion and mistake in the
12 minds of the trade and the purchasing public as to the source of the parties’ products
13 and to cause purchasers to believe Defendants’ products are authentic products of
14 Plaintiff when in fact they are not.
15               76.   Upon information and belief, Defendants have intentionally
16 appropriated Plaintiff’s POCKET SOCKS® trademark and tradename with the
17 intent of causing confusion, mistake, and deception as to the source of their goods
18 and with the intent of palming off their goods as those of Plaintiff and to place
19 others in the position to palm off their goods as those of Plaintiff.
20               77.   By their actions in infringing Plaintiff’s POCKET SOCKS® trademark
21 and tradename, Defendants are improperly trading upon the reputation and good will
22 of Plaintiff and are impairing Plaintiff’s valuable rights in its POCKET SOCKS®
23 trademark and tradename.
24               78.   Defendants’ unauthorized activities as alleged herein constitute unfair
25 competition, and are likely to illegitimately harm Plaintiff’s competitive position in
26 the marketplace.
27 / / /
28 / / /
     5013319.2
                                                   -16-
                                                COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 17 of 41 Page ID #:17




 1               79.   As a direct and proximate result, Plaintiff has suffered injury and harm
 2 and will continue to suffer such harm, including money damages, the amount of
 3 which Plaintiff will prove at trial.
 4               80.   Plaintiff has no adequate remedy at law. Thus said activities of
 5 Defendants have caused, if not enjoined, will continue to cause irreparable harm and
 6 damage to the rights of Plaintiff in its POCKET SOCKS® trademark and
 7 tradename, and to its business reputation and good will.
 8               81.   Upon information and belief, Defendants have engaged in their
 9 unlawful conduct alleged herein intentionally, maliciously, fraudulently and
10 oppressively entitling Plaintiff to punitive damages in an amount to be determined at
11 trial.
12                                          SIXTH COUNT
13                           (California Statutory Unfair Competition –
14                          California Bus. & Prof. Code § 17200, et seq.)
15                                      (Against all Defendants)
16               82.   Plaintiff repeats and re-alleges each and every allegation of paragraphs
17 1 through 41 and 51-54, 60-62, 67-70, and 74-78, as though fully set forth herein.
18               83.   By reason of the foregoing, Defendants have been, and are, engaged in
19 “unlawful, unfair or fraudulent business practices” in violation of California
20 Business and Professional Code §17200 et seq.
21               84.   Said activities of Defendants have caused, if not enjoined, and will
22 continue to cause irreparable harm and damage to the rights of Plaintiff in its
23 POCKET SOCKS® trademark and tradename and to its business reputation and
24 good will. Plaintiff has no adequate remedy at law for these wrongs and injuries.
25 The damage to Plaintiff includes harm to its goodwill and reputation in the
26 marketplace that money alone cannot compensate. Accordingly, Plaintiff is entitled
27 to a preliminary and permanent injunction restraining and enjoining Defendants’ and
28 their agents, servants, and employees, and all persons acting thereunder, in concert
     5013319.2
                                                   -17-
                                                COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 18 of 41 Page ID #:18




 1 with, or on their behalf, from using Plaintiff’s POCKET SOCKS® trademark, or
 2 any colorable imitation or variation thereof, in connection with the sale and/or
 3 marketing of any products. Plaintiff is further entitled to recover its costs and
 4 attorneys’ fees incurred in bringing and prosecuting this action.
 5                                        SEVENTH COUNT
 6                                       (Breach of Contract)
 7                                      (Against Defendant Vida)
 8               85.   Plaintiff repeats and re-alleges each and every allegation of paragraphs
 9 1 through 41 as though fully set forth herein.
10               86.   Vida entered into a valid and binding agreement with Plaintiff. In this
11 agreement, Vida, among other things, acknowledged and expressly agreed that it
12 would cease all use of the term “pocket socks,” in connection with its goods or
13 otherwise.
14               87.   In reliance on the Forbearance Agreement, Plaintiff refrained from
15 filings a lawsuit against Vida, seeking an injunction against Vida, and from pursuing
16 damages against Vida.
17               88.   Vida has breached the Forbearance Agreement by continuing to offer
18 for sale and sell the Infringing Socks, and otherwise using the POCKET SOCKS®
19 trademark and tradename, without Plaintiff’s consent.
20               89.   Plaintiff has performed all other conditions, covenants, and promises
21 under the afore-described written agreements, on its part to be performed.
22               90.   As a direct and proximate result of Vida’s breach of contract, Plaintiff
23 has been damaged in an amount to be proved at trial.
24               91.   As a result of Vida’s breaches of contract Plaintiff was harmed, such
25 that Plaintiff is entitled to a restraining order, preliminary and permanent injunctive
26 relief, attorneys’ fees and costs, and damages.
27 / / /
28 / / /
     5013319.2
                                                    -18-
                                                COMPLAINT
 Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 19 of 41 Page ID #:19




1                                        PRAYER FOR RELIEF
2                WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
3                1.     That Defendants, their officers, members, shareholders, directors,
4 agents, servants, employees, successors, licensees, representatives, successors,
5 assigns, and all persons acting in concert or participation with them, be permanently
6 enjoined and restrained from:
7                     (i) Manufacturing, importing, distributing, displaying, advertising,
8                        offering to sell or selling the Infringing Socks or any goods
9                        bearing the POCKET SOCKS® trademark or tradename, or any
10                       confusingly similar designations;
11                    (ii) Using the POCKET SOCKS® trademark, Pocket Socks
12                       tradename, or any confusingly similar designation, in connection
13                       with the importation, distribution, sale, offer for sale, or
14                       promotion of any goods, including hosiery;
15                    (iii) Using any false designation of origin, or representing or
16                       suggesting directly or by implication that Defendants (or any
17                       brands created by Defendants), or their hosiery, are affiliated
18                       with, associated with, authorized by, or otherwise connected to
19                       Plaintiff, the POCKET SOCKS® trademark, the Pocket Socks
20                       tradename, or that Defendants are authorized by Plaintiff to use
21                       the POCKET SOCKS® trademark or the Pocket Socks
22                       tradename;
23                    (iv) Engaging in any other activity constituting unfair competition
24                       with Plaintiff, or constituting infringement of the POCKET
25                       SOCKS® trademark or the Pocket Socks tradename;
26                    (v) from infringing or contributing to the infringement of any of
27                       Plaintiff’s trademarks or trade names, including without
28                       limitation the POCKET SOCKS® trademark and/or Pocket
     5013319.2
                                                      -19-
                                                   COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 20 of 41 Page ID #:20




 1                       Socks tradename, or otherwise engaging in unfair competition
 2                       with Plaintiff in any manner or engaging in any conduct tending
 3                       to falsely represent or likely to confuse, mislead or deceive
 4                       suppliers, purchasers, or any member of the public into thinking
 5                       that Defendants or any of their products are affiliated with
 6                       Plaintiff or that Plaintiff has otherwise sponsored, approved, or
 7                       licensed any products or services of Defendants; and
 8                    (vi) Assisting, inducing, aiding, or abetting any other person or
 9                       business entity in engaging or performing any of the activities
10                       referred to in subparagraphs (i) through (v) above, or effecting
11                       any assignments or transfers, forming new entities or
12                       associations, or utilizing any other device for the purpose of
13                       circumventing or otherwise avoiding the prohibitions set forth
14                       in subparagraphs (i) through (v) above;
15               2.     That Defendants be directed to file with the Court and serve on
16 Plaintiff, within thirty (30) days after entry of a final injunction, a report in writing
17 under oath setting forth in detail the manner and form in which Defendants have
18 complied with the injunction;
19               3.     That Plaintiff has superior rights to exclusive use in the POCKET
20 SOCKS® trademark and tradename in connection with apparel-related goods;
21               4.     That Defendants shall not in the future file or maintain an application
22 for registration or a registration of any mark or name that comprises “Pocket Socks”,
23 or any designation(s) confusingly similar thereto, with the United States Patent and
24 Trademark Office or any other governmental or state authority;
25               5.     That the Court direct any third parties providing services to
26 Defendants in connection with any infringing and/or enjoined conduct, including
27 social media platforms (e.g., Instagram, Facebook, Twitter), online marketplaces
28 (e.g., Alibaba, eBay, Etsy, AliExpress, Amazon, Taobao, Groupon), online
     5013319.2
                                                    -20-
                                                 COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 21 of 41 Page ID #:21




 1 payment providers, including credit card companies (e.g., PayPal, Visa, CashApp,
 2 Venmo) and other service providers (e.g., Google, GoDaddy, LiveChat, Shopify,
 3 website hosts) to cease providing services to Defendants in connection with the
 4 offer for sale and sale of the Infringing Socks or any other products using or
 5 embodying the POCKET SOCKS® trademark, the Pocket Socks tradename, or any
 6 word or designation confusingly similar to the POCKET SOCKS® trademark or
 7 tradename, or any alternate spellings thereof;
 8               6.    Adjudge that each of the Defendants, by its unauthorized use of the
 9 POCKET SOCKS designation in connection with hosiery, and such other acts as it
10 may have undertaken relating to that designation, have violated Plaintiff’s rights
11 under 15 U.S.C. §§ 1114, 1125(a), under California state law (including, without
12 limitation, Cal. Bus. & Prof. Code § 17200 et seq.), under common law, and that
13 they have done so willfully and for the purpose of violating Plaintiff’s rights and
14 damaging Plaintiff’s goodwill and reputation in the POCKET SOCKS® trademark
15 and tradename;
16               7.    Adjudge that defendant Vida has breached the Forbearance Agreement;
17               8.    Direct Defendants to provide Plaintiff with an identification in writing
18 of any and all entities that are presently offering for sale or selling goods bearing the
19 POCKET SOCKS designation in the United States supplied to them by or through
20 Defendants or on Defendants’ behalf, and inform them that they must immediately
21 cease such use;
22               9.    Direct Defendants to immediately recall any and all merchandise
23 previously provided to any United States entity bearing, or offered in connection
24 with, the POCKET SOCKS designation;
25               10.   Enter an order, including pursuant to 15 U.S.C § 1118, directing
26 Defendants to deliver for destruction all products, brochures, marketing materials,
27 decals, stickers, signs, prints, packages, receptacles, wrappers, boxes, and
28 advertisements in their possession or under their control, bearing any unauthorized
     5013319.2
                                                   -21-
                                                COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 22 of 41 Page ID #:22




 1 copy of any of the POCKET SOCKS® trademark, or any simulation, reproduction,
 2 counterfeit, copy, confusingly similar likeness, or colorable imitation thereof, and all
 3 plates, molds, matrices, programs and other means of making same;
 4               11.     That each Defendant provide Plaintiff in writing with the following
 5 information relating to Defendants’ goods marketed, advertised, offered for sale, or
 6 sold under the POCKET SOCKS designation:
 7               (i)     the name, address and telephone number of each and every United
 8                       States entity to whom Defendants have made available or otherwise
 9                       provided any such products;
10               (ii)    the total number of units distributed and sold;
11               (ii)    the total number of units remaining in inventory; and
12               (iii)   a full accounting as to the precise dollar amount of such products made
13                       available or provided and the profits recognized by Defendants in
14                       connection with such actions;
15               12.     That Defendants be required to pay Plaintiff such damages as it has
16 sustained as a consequence of Defendants’ infringement of the of the POCKET
17 SOCKS® trademark and trebling of those damages under 15 U.S.C. § 1117;
18               13.     Compensatory damages according to proof;
19               14.     Direct Defendants to pay the costs of corrective advertising;
20               15.     Direct Defendants to pay Plaintiff’s attorneys’ fees and costs incurred
21 in initiating and prosecuting this action;
22               16.     Direct Defendants to pay punitive damages and exemplary damages
23 according to proof;
24               17.     That Plaintiff recover its actual damages, Plaintiff’s lost profits, and
25 Defendant’s profits arising from Defendants’ conduct complained-of herein;
26               18.     That the Court award enhanced/treble profits and treble damages;
27               19.     That the Court award, at Plaintiff’s election, statutory damages in
28 accordance with 15 U.S.C. § 1117(c) against each Defendant as a result of the
     5013319.2
                                                       -22-
                                                   COMPLAINT
  Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 23 of 41 Page ID #:23




 1 Defendants’ willful infringement, in the amount of $2,000,000 per counterfeit mark
 2 per type of goods or services sold, offered for sale, or distributed, or some other sum
 3 as the Court considers just;
 4               20.   That Plaintiff be awarded interest, including pre-judgment
 5 interest, on the foregoing sums;
 6               21.   That the Court direct such other actions as the Court may deem just and
 7 proper to prevent the public from deriving the mistaken impression that any
 8 products or services offered, advertised, or promoted by or on behalf of Defendants
 9 are authorized by Plaintiff or related in any way to Plaintiff’s products or services;
10 and
11               22.   For such other and further relief as the Court may deem just and
12 proper.
13                                            Respectfully submitted,
14 DATED: July 29, 2021                       FREEMAN, FREEMAN & SMILEY, LLP
15
16
                                              By:     /s/ Mark B. Mizrazi
17
                                                    TODD M. LANDER
18                                                  MARK B. MIZRAHI
19                                                  Attorneys for Plaintiff,
                                                    POCKET SOCKS, INC.
20
21
22
23
24
25
26
27
28
     5013319.2
                                                    -23-
                                               COMPLAINT
 Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 24 of 41 Page ID #:24




1                                    DEMAND FOR JURY TRIAL
2                Plaintiff hereby demand and request a trial by jury of all issues raised that are
3 triable by jury.
4                                                 Respectfully submitted,
5 DATED: July 29, 2021                          FREEMAN, FREEMAN & SMILEY, LLP
6
7
                                                By:    /s/ Mark B. Mizrazi
8
                                                      TODD M. LANDER
9                                                     MARK B. MIZRAHI
10                                                    Attorneys for Plaintiff,
                                                      POCKET SOCKS, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     5013319.2
                                                      -24-
                                                 COMPLAINT
Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 25 of 41 Page ID #:25




          EXHIBIT 1
    Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 26 of 41 Page ID #:26




5016766.1
27666-807
    Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 27 of 41 Page ID #:27




5016766.1
27666-807
Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 28 of 41 Page ID #:28




          EXHIBIT 2
    Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 29 of 41 Page ID #:29




5014345.1
27666-807
    Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 30 of 41 Page ID #:30




5014345.1
27666-807
Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 31 of 41 Page ID #:31




          EXHIBIT 3
 Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 32 of 41 Page ID #:32




                                  Pocket Socks
Reg. NO. 4,200,363                                          PAPEL, EVANT. (CALIFORNIA SOLE PROPRIETORSHIP), DBA ZIPITGEAR.COM,
                                                            950AVIATIONBLVD
Registered Aug. 28, 2012                                    sTEF
                                                            HERMOSA BEACH, CA 90254
Int. Cl.: 25
                                                            FOR: HOSIERY, IN CLASS 25 (U.S. CLS. 22 AND 39).

TRADEMARK                                                   FIRST USE 1-1-1975; IN COMMERCE 6-15-2002.

SUPPLEMENTAL REGISTER THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                            TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                            NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "SOCKS", APART FROM THE
                                                            MARK AS SHOWN.

                                                            SER. NO. 85-573,863, FILED 3-19-2012.

                                                            AISHA CLARKE, EXAMINING ATTORNEY




Director of the United States Patent and frademark Office
Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 33 of 41 Page ID #:33




                             REQUIREMENTS TO MAINTAIN YOUR FEDERAL
                                    TRADEMARK REGISTRATION

        WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
               DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

    Requirements in the First Ten Years*
    What and When to File:

                First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
               5th and 6th years after the registration date. See 15 U.S.C. §§1058, l 14lk. If the declaration is
               accepted, the registration will continue in force for the remainder of the ten-year period, calculated
               from the registration date, unless cancelled by an order of the Commissioner for Trademarks or a
               federal court.

               Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an
               Application for Renewal between the 9th and 10th years after the registration date.*
               See 15 U.S.C. §1059.

    Requirements in Successive Ten-Year Periods*
    What and When to File:

               You must file a Declaration ofU se (or Excusable Nonuse) and an Application for Renewal between
               every 9th and 10th-year period, calculated from the registration date.*

    Grace Period Filings*

    The above documents will be accepted as timely if filed within six months after the deadlines listed above
    with the payment of an additional fee.


      The United States Patent and Trademark Office (USPTO) will NOT send you any future notice or
                                   reminder of these filing requirements.

    *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with
    an extension of protection to the United States under the Madrid Protocol must timely file the Declarations
    of Use (or Excusable Nonuse) referenced above directly with the USPTO. The time periods for filing are
    based on the U.S. registration date (not the international registration date). The deadlines and grace periods
    for the Declarations of Use (or Excusable Nonuse) are identical to those for nationally issued registrations.
    See 15 U .S.C. §§ 1058, 114 lk. However, owners of international registrations do not file renewal applications
    at the USPTO. Instead, the holder must file a renewal of the underlying international registration at the
    International Bureau of the World Intellectual Property Organization, under Article 7 of the Madrid Protocol,
    before the expiration of each ten-year term of protection, calculated from the date of the international
    registration. See 15 U.S. C. § 1141j. For more information and renewal forms for the international registration,
    see http://www.wipo.int/madrid/en/.

    NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
    USPTO website for further information. With the exception of renewal applications for registered
    extensions of protection, you can file the registration maintenance documents referenced above online
    at http ://www.uspto.gov.




                                               Page: 2 I RN # 4,200,363
Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 34 of 41 Page ID #:34




          EXHIBIT 4
Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 35 of 41 Page ID #:35




                                      Pocket Socks
Reg. NO. 4,414,045                                                  PAPEL, EVANT. (UNITED STATES INDIVIDUAL)
                                                                    11115 ORVILLE STREET
Registered Oct. 8, 2013                                             CULVER CITY, cA 90230

Int. Cl.: 25                                                        FOR: HOSIERY, IN cLAss 25 (U.S. cLs. 22AND 39).

                                                                    FIRST USE 6-1-2002; IN COMMERCE 6-1-2002.
TRADEMARK
                                                                    THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
PRINCIPAL REGISTER                                                  TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                                    OWNER OF U.S. REG. NO. 4,200,363.

                                                                    NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "SOCKS", APART FROM THE
                                                                    MARK AS SHOWN.

                                                                    SEC. 2(F).

                                                                    SER. NO. 85-846,917, FILED 2-11-2013.

                                                                    JERI J. FICKES, EXAMINING ATTORNEY




 Deputy Director of the United States Patent and Trademark Office
Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 36 of 41 Page ID #:36




                             REQUIREMENTS TO MAINTAIN YOUR FEDERAL
                                    TRADEMARK REGISTRATION

        WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
               DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

    Requirements in the First Ten Years*
    What and When to File:

                First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
               5th and 6th years after the registration date. See 15 U.S.C. §§1058, l 14lk. If the declaration is
               accepted, the registration will continue in force for the remainder of the ten-year period, calculated
               from the registration date, unless cancelled by an order of the Commissioner for Trademarks or a
               federal court.

               Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an
               Application for Renewal between the 9th and 10th years after the registration date.*
               See 15 U.S.C. §1059.

    Requirements in Successive Ten-Year Periods*
    What and When to File:

               You must file a Declaration ofU se (or Excusable Nonuse) and an Application for Renewal between
               every 9th and 10th-year period, calculated from the registration date.*

    Grace Period Filings*

    The above documents will be accepted as timely if filed within six months after the deadlines listed above
    with the payment of an additional fee.


      The United States Patent and Trademark Office (USPTO) will NOT send you any future notice or
                                   reminder of these filing requirements.

    *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with
    an extension of protection to the United States under the Madrid Protocol must timely file the Declarations
    of Use (or Excusable Nonuse) referenced above directly with the USPTO. The time periods for filing are
    based on the U.S. registration date (not the international registration date). The deadlines and grace periods
    for the Declarations of Use (or Excusable Nonuse) are identical to those for nationally issued registrations.
    See 15 U .S.C. §§ 1058, 114 lk. However, owners of international registrations do not file renewal applications
    at the USPTO. Instead, the holder must file a renewal of the underlying international registration at the
    International Bureau of the World Intellectual Property Organization, under Article 7 of the Madrid Protocol,
    before the expiration of each ten-year term of protection, calculated from the date of the international
    registration. See 15 U.S. C. § 1141j. For more information and renewal forms for the international registration,
    see http://www.wipo.int/madrid/en/.

    NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
    USPTO website for further information. With the exception of renewal applications for registered
    extensions of protection, you can file the registration maintenance documents referenced above online
    at http ://www.uspto.gov.




                                               Page: 2 I RN# 4,414,045
Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 37 of 41 Page ID #:37




          EXHIBIT 5
Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 38 of 41 Page ID #:38                                                                                               1u ·,; 111   '-"" ( u)   CJ




                                                                  r>ro d 1. Jcr:.




                    -·oc>--)
                                                                                                                                                          ..
                                                                                                                             _..,<Ohr,.


                                                                                                                                  ....




                      _ _ ._.., +                                                                                            _ _ ._, +
                                                                     -··~·
         Pee.rt soc
                         ....
                        .:.r._-e- 'I•!>   ~   Medu;i   Poc•rl SOcd CC"'T'!,;re~ h

                                                                         ' "'
                                                                                       =iiCf(   L~-;e­   ~so:;...~


                                                                                                                                  --
                                                                                                                             Ctl!":'J~()I'\ -       x-.t•e-:1   "Ti




                      __    .,.... ...
                                                                    - ....   ~.
                                                                                                                             --~··

                                                                                                                                   .
                                                                                                         ::.:ic.zt sec.Gt r.-r~ OT.A
                                                                                                                                  , .,             wn :.e. llr'oe




                                                                    ..... ,,,,_.                                             --CAA'• .
                            ..
     - ~t 5oo..:."': e·.<e-")d-" C~• A"1.c. Med"""
                         ,,.




                                                                   _ ,.. .__ '4
                    --~·
                                                                                                                            --eao• •
                                                        ;.ooc." SOC:d. lo"C~ .:O#Cj. >-it''""~

                                                                        "'
                                                                                                            P;>:...;c~   5'X>G ;...--;:
                                                                                                                                ..,,   ..   c to"C): t-'C"'rO




                                                                                                                            -..    .-_,.
Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 39 of 41 Page ID #:39                                                              1u·,; 111   '-"" ( u)   CJ




                                                           r>rod1. Jcr:.




                 ......,_..                                --·'---                                    _.,,....,.
       Ox.. ~~      ~tC.,;:f.<e" t.4e'I$      Ooc~Soc..s           £~~!--.;x.(
                                                                  L ..Z
                    ''""




                                                                -·..   ~·

                 .......




             -~OC>--)                                      - ...    ~.                              --c..o.o•-+




                                                           -...---)



          .............._,                                                                             --..-.......




          _ ..    _"--                                                                                 --La.I>•.
                                                                                                                 ..
                                                                                           ;;ox..:t5DCGt.lo-::o-dO"li-~'"I~ MC!":O
                                                                                                           .,,
                                                           -·...---)
                                           r>oc:...etSoc-.;;.
                                                                ... _
                                                                 11..m.:-.rpc''"•'YStioe




             ... ·----                                                                                 .,......,_,
Case 2:21-cv-06131 Document 1 Filed 07/29/21 Page 40 of 41 Page ID #:40                                1u·,; 111   '-"" ( u)   CJ




                                  r>rod1. Jcr:.




                              •

          .. ..._.
             __,              •   -~-->                            ----·-)



                                                                    ... .

           --.--·                 ----·           Pclc~SOc.~
                                                                   _       .......... +


                                                                       M.i.t Ctt@.--0\,.'I~

                                                                           '""'




                                  -·..    ~·                       ...,     ...   ~··


                                                  Pcc:11rt.C't soe:at ;:-c,.wn• c 4'i:yc 'll'J':!C'U
                                                                            m




           _,.....,.._,._ >       ..,.,,.,,,-_.
                                                                   __ .           .......,




                                                               n,.
                                                                       i
                                                               i           '
                                                                   i "'
                                                                   .. . .......
                                  -·<>~+
                                                                   _._         -·-




           ....., - .             _.. .._.
                                      ,
.... BOGO sCJ% Off                                              Only $50 00 BWii'J frnm free ah1pp1n1

               Case 2:21-cv-06131 Document 1 Filed  07/29/21 Page 41 of 41 Page ID #:41
                                                POCKET                                                                                                                  LOO IN   CAR'I'   (C)   Q

                                                                             ......
                                                                            lE3:a

                             UOMC   SHOP All   MCNS   \YOMCNS   SPORT      COMrRCSSIOP\       rASSrORT   (OS   AOOUf us   CONTACT us




                                                                         Products

                                                                                                                                   I   SOit by - Alfll>ObetiCOly. A-Z




                                                                             _ta_,_ •
